PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea to violations of article XI, Rule 11.02(4)(b) and (c) of the Integration Rule of The Florida Bar and Disciplinary Rule 9-102(B)(3) of the Code of Professional Responsibility of The Florida Bar. We approve the Petition, and Respondent, Spencer D. Stolpen, is hereby disbarred from the practice of law in the State of Florida. All clients and the clients' security fund shall be reimbursed as a prerequisite to the filing of a petition for readmission.
The Order of Temporary Suspension in The Florida Bar v. Spencer D. Stolpen, Case No. 59, 127 entered by this Court on May 6, 1980, is hereby dissolved.
Costs in the amount of $938.55 are hereby taxed against the Respondent.
SUNDBERG, C. J., and ADKINS, BOYD, ALDERMAN and McDONALD, JJ., concur.